Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20130049476 to Lathrop (Lahtrop).
Regarding claim 10, Lahtrop teaches the method comprising monitoring the voltage available from photovoltaic panels and/or wind generators constituting a d.c source of power (400, Figure 1), connecting the d.c source to the element to power the element when the voltage available exceeds a predetermined threshold, disconnecting the d.c source from the element when the voltage available falls below said threshold and connecting, after a delay period, a source of mains power to the element to power the element, disconnecting the mains power from the element upon the available d.c voltage exceeding said threshold and, after a delay, re-connecting the d.c. source to the element to power the element (162, 164, and/or 166, Figures 1, 2, and 3b, are timers and Paragraphs 0032-0046 and Figure 3a-3c disclose changing between power sources with a delay timer).

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The prior art does not provide a reasonable combination to teach “means for converting the d.c input at said second power input point to a.c power at said second terminals; a second switch having a closed position in which said converting means is connected to said second terminals and an open position in which said converting means is disconnected from the second terminals; a second timer for delaying closure of said second switch; and a control circuit for detecting the presence of voltage at said second power input point and, upon the d.c voltage being detected being above a predetermined threshold level, in sequence opening said first switch and closing said second switch.” In combination with the rest of claim 1. U.S. PGPUB 20130049476 does not disclose the second switch, the second time delay nor the dc/ac converter at the appropriate location. The prior art does not provide a reasonable combination to cure this deficiency as many teach the converter upstream of a switch with regards to the dc power source.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/17/22